Citation Nr: 1455566	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  12-18 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of       a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied the Veteran's claim of entitlement to TDIU.

In August 2013 the Veteran and his brother testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain     and maintain gainful employment consistent with his education, training and work experience.


CONCLUSION OF LAW

The requirements to establish entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a June 2011 letter.

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, records from the Social Security Administration (SSA), VA examination reports, and hearing testimony.

The Veteran was afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, who testified     as to the reasons he believes his service-connected disabilities cause him to be unemployable; the Veteran presented a witness who testified in support of his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R.          § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  The record was held open for 60 days to allow the Veteran an opportunity to submit a medical opinion regarding unemployability.  No additional evidence was submitted.  In sum, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Evidence and Analysis

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for the following disabilities: coronary artery disease (CAD), rated as 60 percent disabling; diabetes mellitus (DM), rated as 20 percent disabling; peripheral neuropathy of the bilateral upper and bilateral lower extremities, with each extremity rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; and, fracture of the left first metacarpal, rated as noncompensable.  The Veteran's combined evaluation for service-connected disabilities is 80 percent.  Accordingly, he meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).

For a veteran to prevail on a TDIU claim, the record must reflect some factor      that takes the claimant's case outside the norm.  The sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; the question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As a threshold matter, VA must consider the Veteran's education and work experience.  The Veteran's Social Security Administration (SSA) disability file shows the Veteran to have a high school education, to be literate and to be fluent in English.  The Veteran has a work background including hand sprayer (heavy work semi-skilled), parts clerk (heavy work semi-skilled), grounds keeper (medium work semi-skilled), club manager (light work skilled), porter  (heavy work unskilled), dump truck driver (medium work unskilled), water truck driver  (medium work semi-skilled), gate guard (light work semi-skilled) and cashier (light work unskilled). 

The Veteran's SSA records show the Veteran filed for disability benefits in March 2003, citing acute myocardial infarction (MI) and hernias.  The claim was denied by SSA determinations in June 2003 and July 2003, based on a determination that the claimed disabilities did not render the Veteran unemployable.  In that regard, an SSA medical examiner in July 2003 stated the Veteran had some limitations due to MI, abdominal hernias, hypertension, asthma and hyperlipidemia, but the Veteran's allegations were not supported by the evidence of record and the Veteran was found only partially credible; in sum, the Veteran appeared to be capable of work activity.

SSA disability benefits were subsequently granted by an Administrative Law Judge (ALJ) decision in September 2004, which found the Veteran to have been disabled since September 2002 due to hernias (primary diagnosis) and obesity (secondary diagnosis).  In his rationale, the ALJ stated the Veteran had impairments due to hernias, early osteoarthritis of both hands, CAD, hypertension, asthma and obesity.  In combination, these disorders were "severe" and rendered the Veteran capable of sedentary employment but incapable of past relevant work.  The ALJ noted the Veteran had a skilled work background but no skills or semi-skills that were transferable to other work within the limitations of his residual functional capacity.  The Veteran was accordingly "disabled" within SSA criteria. 

The Veteran's present claim for a TDIU was received in June 2011.  The Veteran asserted therein that he had last worked in 1998 and that he was currently prevented from working by his service-connected heart disease.

The Veteran had a VA general medical examination in July 2011 in which the examiner stated that the Veteran had atrial fibrillation that was unrelated to the service-connected CAD.  In regard to CAD, the Veteran reported worsening of symptoms due to increased chest pain.  In regard to the service-connected left thumb disability, the Veteran complained of decreased motion and difficulty making a fist but stated the disability had not increased in severity since the         last examination.  In regard to the service-connected bilateral upper extremity neuropathy, the Veteran endorsed constant numbness to the bilateral 3rd and 4th digits, although motor function was intact; the Veteran stated the disability had not increased in severity since the last examination.  In regard to the service-connected bilateral lower extremity neuropathy, the Veteran endorsed swelling and numbness of the feet and ankles but stated the disability had not increased in severity since the last examination.  

The examiner performed a clinical examination of the Veteran and noted observations in detail.  Following examination the examiner stated that the Veteran's service-connected disabilities did not render him unable to secure and maintain substantial gainful employment.  As rationale, the examiner stated that the Veteran's left thumb disability did not limit his ability to do physical work or alter his ability to perform activities of daily living (ADLs).  The Veteran's peripheral neuropathies of the upper and lower extremities caused numbness but the Veteran was still able to walk, transfer and drive; this condition may render the Veteran unable to perform significant manual labor but should not render him unable to work a light-duty job or sedentary work.  The Veteran's DM, for which the he took medication, had not resulted in any hospitalizations for high or low blood sugar, and the Veteran was not following a restrictive diet and only checked his blood sugars on a weekly basis; the examiner concluded the Veteran's DM did not render him unable to perform physical or sedentary work.  The Veteran's primary complaint regarding employability was chest pain, which the Veteran attributed to his service-connected CAD, but the examiner noted that all evaluations showed the Veteran's chest pain to be respiratory in origin (pleurisy plus COPD secondary to years of cigarette smoking) rather than cardiac.  In sum, the examiner found the Veteran's service-connected disabilities do not render him unable to secure and maintain substantial gainful employment.

In February 2012 the Veteran presented to Great Plains Regional Medical Center complaining of chest pain.  He remained overnight and underwent a battery of diagnostics.  The eventual clinical impression was chest pain characterized as "pressure;" acute exacerbation of COPD; oral anticoagulation therapy with long-term use secondary to fibrillation/flutter; chronic DM; and, viral bronchitis.

The Veteran's VA treatment records that were generated during the period under review show the Veteran's DM was generally well-managed with insulin and diet.  The Veteran generally denied chest pain or shortness of breath.  There is no indication of restriction of activities due to either to DM or to CAD, and in fact,    the Veteran was encouraged to increase his physical activity.  The Veteran's VA treatment records are silent in regard to any observed significant numbness or lack of function in the upper or lower extremities; the lower extremities had intermittent significant edema but there is no indication as to the underlying disease or disorder causing such edema.  Musculoskeletal observations generally showed steady and unassisted gait and normal muscle strength.  The Veteran's VA active problems list, in addition the service-connected ischemic heart disease and DM, was significant for asthma, COPD and allergic rhinitis; atrial flutter (with resultant anticoagulant therapy); hyperlipidemia; arthritis; hypotension and hypertension; labyrinthitis; pancreatic disease;  ventral hernia and gastroesophageal reflux disease; generalized muscle weakness; edema; and, sleep apnea, among others.  

The Veteran testified before the Board in August 2013 that his unemployability is based primarily on his service-connected CAD, but he also has to limit activities due to DM.  The Veteran testified that his peripheral neuropathies cause trouble driving because he is unable to feel the steering wheel with his hands or operate   the pedals with his feet; the Veteran's brother, Mr. SK, testified in support that     the Veteran had not driven for several years and that he or the Veteran's other brother must do all the driving for the Veteran.  The Veteran asserted that given   his circumstances it is impossible for him to get to any kind of work because he cannot drive himself.  The Veteran also testified that because of his heart condition he becomes light-headed and has to lie down to rest every few hours; Mr. SK testified in support that he has observed the Veteran having to lie down in the middle of dinner or other activities.  The Veteran affirmed during the hearing that he is a high school graduate but he testified that he had not been successful at a sedentary job because he has difficult writing and spelling.

On review of the evidence above the Board finds the Veteran is not shown to         be unemployable due to his service-connected disabilities.  The Veteran's SSA records demonstrate that agency specifically found the service-connected CAD    did not render the Veteran unemployable; SSA disability benefits were ultimately granted for primary and secondary disorders unrelated to the Veteran's service-connected disabilities.  The VA examiner in July 2011 stated a medical opinion    that the Veteran's service-connected disabilities do not render him unemployable.  Nothing in the current treatment records on file show or suggest that the Veteran's service-connected disabilities, singly or in combination, are of such severity as to preclude gainful employment in a least a light-duty or sedentary capacity.

The Board has carefully considered the Veteran's testimony to the effect that        his peripheral neuropathy is so severe that he cannot drive, but this assertion is inconsistent with VA treatment records that generally show intact sensation (because the Veteran was being closely followed for DM, significant neuropathy   to the degree reported by the Veteran would have been recorded in his treatment records).  Although Mr. SK credibly reported that the Veteran had not driven in years, this is not shown to be due to service-connected disability.  Similarly, the Veteran testified that he has to lie down periodically due to light-headedness, and this symptom has been endorsed by Mr. SK.  However, the Veteran's VA treatment records are silent in regard to such symptoms and provide no indication that such symptoms are associated with a service-connected disability.  Indeed, nonservice-connected medical problems include labyrinthitis.

The Veteran has asserted his personal belief that he is unemployable due to his service-connected disabilities.  However, an examining physician associated with SSA noted that the Veteran was only partially credible in reporting his symptoms for the purpose of obtaining disability benefits.  Moreover, the Veteran's contentions before VA are not entirely consistent with the findings on medical examination     and during treatment.  Accordingly, the Board finds the Veteran's assertions are of lower probative value than the VA examiner's opinion and the subsequent medical treatment records on file.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

Based on the evidence of record and the analysis above, the Board finds the Veteran's service-connected disabilities do not render him unable to obtain and maintain gainful employment consistent with his education, training and work experience.  In that regard, the Veteran asserts he is unable to perform sedentary employment because he does not write or spell well, but his correspondence to VA and his testimony before the Board demonstrate that he is able to communicate effectively and is not precluded from employment on that basis.  Moreover, records from SSA show the Veteran has a high school education, is literate, and able to communicate in English.  

In summary, the preponderance of the probative evidence is against a finding that the Veteran is unemployable due to service connected disabilities.  Accordingly, the requirements for entitlement to TDIU are not met and the claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


